         Case 4:20-cv-01073-KGB Document 19 Filed 07/21/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


LUTHER WAYNE DILLON                                                            PETITIONER

v.                               Case No. 4:20-cv-01073 KGB

DEXTER PAYNE, Director of the                                                RESPONDENT
Arkansas Division of Correction

                                           JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

petitioner Luther Wayne Dillon’s petition for writ of habeas corpus is dismissed (Dkt. No. 1). The

Court denies the requested relief.

       It is so ordered this 21st day of July, 2021.

                                                            ___________________________
                                                            Kristine G. Baker
                                                            United States District Judge
